Citation Nr: 0730137	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-10 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a gunshot wound to the left upper 
extremity with paresthesia, weakness, and limitation in 
extension of the left elbow and forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969 and from December 1969 to December 1972.  He is 
a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in August 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claim on appeal.

I. Missing Service Medical Records 

Service medical records demonstrate that the veteran suffered 
a gunshot wound to his left upper extremity on March 18, 
1968, while serving the Republic of Vietnam.  As a result of 
such injury, he is currently service-connected for residuals 
manifested by paresthesia, weakness, and limitation in 
extension of the left elbow and forearm.  He contends, 
however, that his disability warrants a higher evaluation.

The Board observes that it will consider all manifestations 
of gunshot wound injuries, including muscle injury, joint 
injury/limitation of motion, neurological impairment, and 
skin (scars).  In order to fully evaluate residuals of 
gunshot wounds, one of the most important initial procedures 
is establishing the track of the missile.  In ascertaining 
what parts of the body were hit, you know where to look for 
residual disability.  Veterans who sustain gunshot wounds in 
service almost always require medical treatment.  As such, 
there is usually clinical documentation of the injury and the 
treatment in service medical records.  

A review of the veteran's service medical records reveals 
evidence of his in-service gunshot wound.  Specifically, his 
September 1969 separation examination describes the residuals 
of this injury.  However, there is no evidence currently of 
record pertaining to the initial injury and subsequent 
treatment.  This is unusual, given that the veteran indicated 
in his December 2004 notice of disagreement that he was 
hospitalized for six to seven months following his injury.  
Thus, the Board concludes that not all of the veteran's 
service medical records are associated with the claims 
folder, particularly those pertaining to his initial injury 
and treatment.  As such records are relevant to this appeal, 
this claim should be remanded to obtain the missing service 
medical records.  

Unfortunately, medical records are sometimes filed under the 
name of the facility/hospital where a veteran was treated, 
rather than in the veteran's service medical record.  It is 
unclear whether this is the case in the present appeal.  
However, to ensure that all possible sources of evidence are 
exhausted, reasonable efforts should be made to identify the 
facility where the veteran was initially treated for his 
gunshot wound and request records from such facility.  
Unfortunately, nothing in the claims folder currently 
provides any indication of what facility/hospital the veteran 
received treatment from for his gunshot wound; it is only 
known that he was injured in the Republic of Vietnam.  Since 
the veteran's personnel file may provide some indication as 
to where he was stationed in Vietnam, and thus, where he may 
have been treated, the Board concludes that his entire 
personnel file should be obtained while this appeal is being 
remanded.  Any other sources deemed appropriate as to 
locating the veteran's missing service medical records should 
also be contacted.

II. Outstanding VA Medical Records

In addition to missing service medical records, there appears 
to be outstanding VA treatment records.  In this regard, VA 
treatment records dated through December 2004 are associated 
with the claims folder.  However, in August 2007, the veteran 
submitted an electromyograph (EMG) study of his left upper 
extremity with a waiver of review by the agency of original 
jurisdiction.  Such evidence indicates that the veteran has 
had additional treatment for his gunshot wound residuals 
since December 2004.  Thus, while this appeal is being 
remanded, the Board finds that all VA treatment records 
should be obtained for the period from January 2005 through 
the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

III. New VA Examination

Finally, the Board observes that the veteran's residuals of a 
gunshot wound to the left upper extremity are currently rated 
as 10 percent disabling according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2007), which is applicable to 
limitation of extension of the forearm.  However, a review of 
the current medical evidence reveals a large fascial hernia 
overlying the muscle in the medial forearm secondary to his 
gunshot wound.  See treatment letter from Dr. Dean dated June 
22, 2004.  There is also evidence of scarring, as noted in 
both the December 2003 and May 2006 VA examination reports.  
Finally, the veteran submitted a June 2007 EMG study 
indicating left ulnar sensory neuropathy.  

Unfortunately, the current medical evidence is insufficient 
to adequately rate all of the veteran's residuals of a 
gunshot wound of the left upper extremity.  Specifically, 
although there is evidence of muscle injury, it is unclear 
from the record what muscle groups have been involved as a 
result of these muscle injuries.  With respect to any 
scarring secondary to the gunshot wound, there is no evidence 
describing all relevant characteristics of the scar.  
Finally, any neurological impairment has not yet been 
evaluated by a VA physician, nor is it clear from the record 
whether any current impairment is associated with the 
veteran's gunshot wound.

Based on the above, the Board is of the opinion that more 
fully descriptive examination findings are necessary to 
evaluate all of the veteran's residuals of his service-
connected gunshot wound, including any muscle injury, 
limitation of motion, scarring, and neurological impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service medical records 
pertaining to the veteran's initial March 
18, 1968, gunshot wound and subsequent 
treatment/hospitalization.  It is noted 
that these records may be filed under the 
name of the facility/hospital where the 
veteran was treated rather than under the 
veteran.  Thus, all reasonable effort 
should be made to identify the 
facility/hospital(s) where he received 
treatment, including contacting the 
veteran and requesting his entire 
personnel file.  

2.  Obtain any VA treatment records from 
the Charleston VAMC, to include the 
Beaufort Outpatient Clinic, for the period 
from January 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  After all outstanding service medical 
records and VA treatment records have been 
associated with the claims folder, 
schedule the veteran for a VA examination 
to determine the current severity of the 
residuals of a gunshot wound to the left 
upper extremity, and to determine the 
nature and etiology of any identified 
muscle injury and/or neurological 
disability in the left upper extremity.  
The claims folder must be made available 
to the examiner for review, and a notation 
to the effect that this record review took 
place should be included in the report.  
The examiner should review the service 
medical records so that the muscle 
group(s) involved, as well as the extent 
of any nerve damage caused by the shell 
fragment wounds, may be identified.  All 
indicated tests should be performed and 
the findings reported in detail.  The 
examiner should provide a response to the 
following:

(a) Evaluate any limitation of motion of 
any joint attributable to the gunshot 
wound of the left upper extremity, 
including the elbow and forearm.  The 
actual and normal ranges of motion should 
be listed, and the examiner should note 
the degree at which pain begins.  In 
addition, the examiner should determine 
whether any joint affected by the gunshot 
wound results in weakened movement, excess 
fatigability, or incoordination 
attributable to a service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss or ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when any joint 
affected by the service-connected 
disabilities is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

(b) Following a review of the veteran's 
service medical records and an examination 
of the veteran, the examiner should 
identify which muscle groups were involved 
in the veteran's initial gunshot wound, 
and identify any current manifestations 
and degree of severity of such injuries.  
In doing so, the examiner should note the 
frequency with which the veteran complains 
of the cardinal signs and symptoms of 
muscle disability, to include loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  
He/she should indicate the presence of 
entrance and exit scars, to include 
whether such are ragged, depressed, or 
adherent; indications on palpation of loss 
of deep fascia, muscle substance, or soft 
flabby muscles in the wound area; and 
whether there is normal firm resistance of 
muscle compared with the sound side.  The 
examiner should also indicate whether the 
veteran's muscles swell and harden 
abnormally in contraction.  He/she should 
state whether there is evidence that the 
veteran is unable to keep up with work 
requirements.  Also, the examiner should 
state whether tests of strength, 
endurance, and coordinated movements when 
compared to the sound/uninjured side 
indicate either positive evidence of 
impairment or severe impairment of 
function.

The examiner should also indicate whether 
any of the following are present: (A) X- 
ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over 
the bone, rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive 
contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly 
of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.

(c) Include a detailed description of all 
scars resulting from the gunshot wound and 
subsequent surgery, whether any scars are 
painful or tender on objective 
demonstration, whether they limit function 
or whether they are poorly nourished with 
repeated ulceration.  

(d) Finally, the examiner should indicate 
whether the veteran has any neurological 
problem in the left upper extremity and 
provide an opinion as to whether it is 
less likely than not (probability of less 
than 50 percent), as likely as not 
(probability of 50 percent), or more 
likely than not (probability of more than 
50 percent), that such impairment is 
proximately due to, the result of, or 
aggravated by the service-connected 
gunshot wound to the left upper extremity.  
If it is at least as likely or of greater 
probability, the nerve(s) affected, all 
manifestations, and the severity thereof 
should be discussed.  If there is 
peripheral nerve damage related to the 
gunshot wound, the examiner should 
indicate whether the nerve injuries affect 
entirely different functions from the 
functions affected by the gunshot wound-
related muscle group injuries.  If there 
is no affected nerve related to the 
service-connected gunshot wound injuries, 
the examiner should disassociate any 
complaints or findings from the gunshot 
wound residuals.  

(e) The examiner should describe the 
effect of the service-connected 
disabilities on the veteran's ability to 
be gainfully employed.  The examiner 
should be advised that all questions must 
be answered, to the extent feasible, so 
that the Board may rate the veteran's 
gunshot wound disabilities in accordance 
with the specified criteria.  If the 
examiner is only able to theorize or 
speculate as to the relationship, if any, 
between any identified neurological 
impairment in the left upper extremity and 
the gunshot wounds, this should be so 
stated.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, including any newly 
considered applicable rating criteria, and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



